                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                File No. 5:13-CV-66

 DIANA LOUISE HOUCK

                                    PLAINTIFF

                       V.
                                                         MOTION TO REOPEN CASE
 LIFESTORE BANK, F.S.A., GRID
 FINANCIAL SERVICES, INC., and
 SUBSTITUTE TRUSTEE SERVICES,
 INC.

                               DEFENDANTS

COMES NOW Plaintiff, by and through counsel, and respectfully requests that this Court reopen

this case, which was terminated without notice on January 29, 2021. In support of this motion, the

Plaintiff will file a concomitant memorandum of law.

WHEREFORE, the Plaintiff respectfully requests that the Court reopen this case and enter an

order and final judgment in this case or for such other and further relief as this Court deems just

and fair.

TODAY is March 5, 2021.

                                      COLLUM & PERRY

                              By:     /s/ M. Shane Perry
                                      M. Shane Perry
                                      NC Bar No. 35498
                                      109 W. Statesville Ave.
                                      Mooresville, NC 28115
                                      shane@collumperry.com
                                      Attorney for Plaintiff




            Case 5:13-cv-00066-DSC Document 107 Filed 03/05/21 Page 1 of 2
                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                               File No. 5:13-CV-66

DIANA LOUISE HOUCK

                                     PLAINTIFF

                      V.
                                                       MOTION TO REOPEN CASE
LIFESTORE BANK, F.S.A., GRID
FINANCIAL SERVICES, INC., and
SUBSTITUTE TRUSTEE SERVICES,
INC.

                               DEFENDANTS

                                      CERTIFICATE OF SERVICE

I, M. Shane Perry, do hereby certify that the foregoing MOTION TO REOPEN CASE in this
action was served electronically through the CM/ECF system to:

LifeStore Bank, FSA             Grid Financial Services, Inc.    Substitute Trustee Services, Inc.
c/o Andrew Freeman              c/o Robert Mays                  c/o Joseph Vonnegut
Bell, Davis Pitt                Mays Law Firm                    Hutchens Law Firm
100 N. Cherry Str., Ste. 600    21 Battery Park Ave. Ste 201     4317 Ramsey Street
Winston-Salem, NC 27101         Asheville, NC 28801              Fayetteville, NC 28302
afreeman@belldavispitt.com      rmays@mayslawfirmnc.com          Joe.Vonnegut@hutchenslawfirm.com
Attorney for Defendant          Attorney for Defendant           Attorney for Defendant
Lifestore Bank, FSA             Grid Financial Services, Inc.    Substitute Trustee Services

TODAY is March 5, 2021.

                                       COLLUM & PERRY

                               By:     /s/ M. Shane Perry
                                       M. Shane Perry
                                       NC Bar No. 35498
                                       109 W. Statesville Ave.
                                       Mooresville, NC 28115
                                       Telephone: 704-663-4187
                                       Facsimile: 704-663-4178
                                       shane@collumperry.com
                                       Attorney for Plaintiff




        Case 5:13-cv-00066-DSC Document 107 Filed 03/05/21 Page 2 of 2
